PER CURIAM.
Based on the authority of Roberts v. State, 670 So.2d 1042 (Fla. 4th DCA 1996), we reverse the order denying the public defender’s motion to withdraw, and remand for a new hearing on appellant’s motion to withdraw his guilty plea, where he shall be represented by conflict free counsel. We also reverse the assessment of $50 in costs of prosecution pursuant to section 939.01, Florida Statutes (1995). There was no notice of the state’s intent to seek costs of prosecution and no request by the state that any such costs be assessed. On remand, if the motion to withdraw guilty plea is denied, the state may seek the costs at a properly noticed hearing pursuant to section 939.01.
DELL, STEVENSON and GROSS, JJ., concur.